DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021, has been entered.






Claim Disposition

3.	Claims 3-5, 8, 11-12, 14-17 and 20-27 have been cancelled. Claims 29-30 have been added. Claims 1-2, 6-7, 9-10, 13, 18-19 and 28-30 are pending. Claims 1-2, 6-7, 9-10 and 28-30 are under examination. Claims 13, 18-19 are withdrawn as directed to a non-elected invention.





Claim Objection

4.	Claim 1 is objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claims 1 is amended to read, “….wherein the cell culture comprises…[[and]] wherein the first microbial…..and [[further]] wherein the first microbial host cell…..”.
Correction is required.




Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1-2, 6-7, 9-10 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The first paragraph rejection pertains to the claims containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention is directed to a composition which comprises a first and second host cell wherein both host cells are genetically modified. The claimed invention is not adequately described because there 
The claimed invention as amended is directed to a cell culture composition comprising a first and second microbial host from any E.coli strain. The claimed invention as set forth in claim 1 also encompasses any “variant thereof having at least 80% identity” to all the structures recited in claim 1. In addition, it is noted that claim 2 recites further modification, however, the claimed limitation does not inform an ordinary skilled worker about what specific modifications.
The specification at paragraph [0074] discloses that, “the host cells of the present invention are genetically modified in that heterologous nucleic acid have been introduced into the host cells, and as such the genetically modified host cells do not occur in nature. The suitable host cell is one capable of expressing a nucleic acid construct encoding one or more enzymes described herein. The gene(s) encoding the enzyme(s) may be heterologous to the host cell or the gene may be native to the host cell but is operatively linked to a heterologous promoter and one or more control regions which result in a higher expression of the gene in the host cell” (emphasis added) and paragraphs [0072-0073] provides additional information regarding specific culture conditions, additives and intermediates required to obtain the desired results, demons. Thus the scope of the instant claim 1 is not commensurate with the scope of the disclosure in the specification. In addition, the art recognizes studies does in bacterial host such as E. coli reported by Satoh et al. (Metabolic Engineering) of record herein, therefore, the claimed invention is not adequately described.

enzyme in the host cell or a nucleic acid construct encoding the gene of the enzyme is introduced into the host cell’. Thus, the claim scope far exceeds the disclosure in the specification. The invention as claimed encompasses any host cells with respect to a specific E. coli host strain, any host cell modifications, and any variants thereof of the enzymes that are endogenous or heterologous. No specific heterologous source is described that was utilized.
The claimed invention encompasses a large variable genus that is not commensurate in scope with the disclosure in the specification. Thus for these reasons the claimed invention is not adequately described and applicant has not demonstrated possession of the large variable genus encompassed in the claims.
Furthermore, the specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of 
The 'written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974). Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 2 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and

Claim 2 is indefinite for the recitation of “at least 80% identity to the endogenous E. coli polypeptide”, because the polypeptide or amino acid sequence is not provided in the claim as a reference structure. 
Claims 9 and 10 are incomplete, thus indefinite because they depend from a cancelled base claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 6-7, 9-10 and 28-29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (US Patent No. 10,463,751, March 28, 2011).
Micrococcus luteus which converts dopamine into 3,4-dihydroxyphenyl acetaldehyde (3,4-DHPAL). The endogenous alcohol dehydrogenase in E. coli can convert this aldehyde to hydroxytyrosol. However, another E. coli endogenous enzyme, phenylacetaldehyde dehydrogenase, converts this aldehyde into 3,4-dihydroxyphenyl acetate (3,4-DHPA) and thus lowers both the yield and purity of the hydroxytyrosol produced. An E. coli host cell knocked out for feaB gene (which encodes phenylacetaldehyde dehydrogenase; EHX93578.1) is shown to have almost no production of 3,4-DHPA and hydroxytyrosol is the main and almost exclusive product of the strain when the pathway genes are overexpressed. See FIG. 12”. It is further disclosed at paragraph [124] that “the feaB knockout mutation is a strain modification that achieves high yield and high purity microbial hydroxytyrosol production. FIG. 12, Panel A shows hydroxytyrosol and 3,4-Dihydroxyphenylacetate (DHPA) are produced E. coli has a phenylacetaldehyde dehydrogenase gene (feaB) to produce DHPA. The endogenous E. coli MAO may convert Dopamine to the acetaldehyde (DHPAL) for the production of small amount of hydroxytyrosol. See Table 3. FIG. 12, Panel B shows Hydroxytyrosol is a main product. Phenylacetaldehyde dehydrogenase gene (feaB) is closely related to production of DHPA. See Table 4”. Lee teach at paragraph [101] that, “although it has been known that E. coli does not produce E. coli for L-DOPA derivatives, it is combined with the pathway for aryl alcohol production pathway. As a result, the strain successfully produces hydroxytyrosol, a powerful antioxidant”. Lee et al. teach structures that are 100% identical to the claimed structures and the fragments recited in the claims reads on 100%.
 Lee et al. at paragraph [103] that, “it is known that TH, which catalyzes the conversion of tyrosine to L-DOPA with H.sub.2O and BH4 as a substrate and a cofactor, respectively (FIG. 4A), is an important enzyme related to the synthesis of neurotransmitters such as adrenalin, noradrenalin, and dopamine in animals”. 
	At paragraph [104] it is discloses “L-DOPA production from glucose. E. coli BLR(DE3) and tyrosine-overproducing strain derived it are tested in M9 medium”. Additionally, Lee et al. disclose that the medium used are LB broth medium (Lennox; BD, NJ) and M9 minimal medium (M9 minimal salts (BD, NJ), 1% (w/v) glucose, 5 mM MgSO.sub.4, 0.1 mM CaCl.sub.2). When needed, kanamycin and carbenicillin are added to the medium at 50 and 100 .mu.g/mL, respectively (see paragraph 111). Therefore, the limitations of the claims are met by the reference.
Response to Arguments

8.	 Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections of record under 35 USC 112, first and second paragraphs remain and have been altered based on amendments made to the claims for the reasons set forth above and herein. Applicant traverses the rejection stating that the each host cell is defined with specific structures for the modifications, however, this argument is not persuasive because the instant claims have been amended to recite “variant thereof” for sequences set forth in SEQ ID NOs: 1-3 and 5-6, thus not specific. Further, E. coli has a large genus of strains, thus not specific as applicant is arguing. The claims remain broad with the large genus of sequences and strains.
The 112, 2" paragraph rejections are based on amendments made to the claims and the rejections have been outlined in detail above. Note that a new ground rejection has
 been instituted for the reasons set forth above.





Conclusion

9.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652